MEMORANDUM **
Lead petitioner, Wausiman PereiraBorges, a native and citizen of Brazil, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision affirming the Immigration Judge’s (“IJ”) order denying We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Nagoulko v. INS, 333 F.3d 1012, 1015 (9th Cir.2003), and we grant the petition for review and remand.
Pereira-Borges promptly corrected any inconsistencies regarding the dates of his three encounters with the police and testified consistently as to the dates for the remainder of the hearing. See Smolniakova v. Gonzales, 422 F.3d 1037, 1046-47 (9th Cir.2005) (where the IJ failed to consider that petitioner immediately corrected her testimony, the IJ found an inconsistency where none exists). Likewise, an alleged inconsistency as to when PereiraBorges filed police reports is of minor import and does not go the heart of his claim of repeated targeting and abuse by the Brazilian police on account of his race and membership in a particular social group. See Wang v. Ashcroft, 341 F.3d 1015, 1021 (9th Cir.2003) (rejecting inconsistencies that were not material to the heart of petitioner’s claim).
The BIA also accorded undue weight in its adverse credibility determination to a statement contained in an unauthenticated Form 1-213 (Record of Deportable/Inadmissible Alien). See Murphy v. INS, 54 F.3d 605, 610-11 (9th Cir.1995) (an unauthenticated 1-213 merits little, if any, weight).
Finally, the BIA’s adverse credibility determination cannot rest on Pereira-Borg*623es’ failure to present copies of police reports. See Kaur v. Ashcroft, 379 F.3d 876, 890 (9th Cir.2004) (where reasons underlying adverse credibility finding fail, applicants testimony is accepted as credible and no independent corroborative evidence is required).
Accordingly, we grant the petition for review and remand the case to the BIA to consider whether, accepting Pereira-Borges’ story as true, he is eligible for relief. See INS v. Orlando Ventura, 537 U.S. 12, 16-17, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002) (per curiam).
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.